Douglas, J.,
concurring in part and dissenting in part. I concur with the majority in reversing the judgment of the court of appeals. I dissent from the remand to the court of appeals.
As I read the majority opinion, the trial court had jurisdiction to consider this matter. That being so, the trial court heard, decided, and entered judgment. Absent an abuse of discretion of the trial court in its definitional determination, a highly unlikely' finding, the judgment of the trial court should be upheld.
Accordingly, I would reverse the judgment of the court of appeals and reinstate the judgment of the trial court. Because the majority does not do so, I respectfully concur in part and dissent in part.
Resnick, J., concurs in the foregoing opinion.